Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In the amendment filed August 17, 2022, claim 1 is amended to further recite that “the endoscope insertion part insertion means includes the imaging unit and a lever extending from the imaging unit and slidably attached to the endoscope body, wherein the endoscope insertion part insertion means allows for moving the endoscope insertion part in the endoscope body and in the distal end nozzle in conjunction with the imaging unit that is moved forward and backward by an operation of the lever”.  Claim 1 now distinguishes from the JP 02-104006 reference (used to reject previous claim 1) by reciting that the imaging unit (i.e. CCD camera and/or image processing circuit) is disposed within the endoscope body, the lever extends from the imaging unit, and both the lever and imaging unit are slidably attached to the endoscope body such that forward and backward movement of the lever/imaging unit allows for moving the endoscope insertion part in the endoscope body and in the distal end nozzle.  Since no other prior art of record explicitly teaches or fairly suggests, alone or in combination, each and every feature as now recited in claim 1, claim 1, as well as all dependent claims, is allowable over the prior art of record.  Claim 7 is put into independent form and amended to further recite that the endoscope insertion part insertion means is constituted by the distal end nozzle comprising an expansion-contraction member formed of an elastic rubber material in an elongated circular tube shape.  Claim 7 now distinguishes over the combination of JP 02-104006 in view of Huang et al. (US 2018/0235441) as set forth in the previous Office Action.  Since no other prior art of record explicitly teaches or fairly suggests, alone or in combination, each and every feature as now recited in claim 7, claim 7, as well as all dependent claims, is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795